DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's amendment to Claims, Remarks and Declaration of Mr. OH  filed on June 30, 2022 are acknowledged. 
2.2.	Claims 1-5, 7 and 14 have been canceled. Claims 6, 8- 13 and 15 are active and will be examine on the merits.
2.3.	Claim 6 has been amended by incorporating limitations of canceled Claim 14. Claim 8, 9 and 11 have been amended for clarity. Therefore, no New matter has been added with instant Amendment.
2.4.	In view of the amendment, some of the previously made rejections of Record have been overcome. However, indefinite Rejection and ODP Rejection are maintained.  Consequently, it is appropriate to make instant Action Final.  
3.	The Abstract filed on June 30, 2022 is acknowledged and accepted.
Correction is required.  See MPEP § 608.01(b).            

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 6, 8-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention for following reasons:	 
1)	Claim 6 provides Formula (1) for compound obtained by melt polycondensation. Therefore, it is unclear if this is polymer, comprising repeating unit as a compound of Formula (1), or just a compound. In this respect note that: "  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “compound” in claim 6 is used by the claim to mean “polymer,” while the accepted meaning is “polymer.” The term is indefinite because the specification does not clearly redefine the term.
2)	Claim 9 recites that melt polycondensation of Step (2) takes place “in a presence of a diol compound selected from the group..” – this group comprises several diols, for example - tricyclodimethanol. However, Claim 1 does not require presence of any additional diol(s) other than Isosorbide (1 ,4:3,6-dianhydrohexitol). Therefore, it is unclear what is the scope of Claim 9  – is Applicant’s intention to claim presence of additional diol or replace Isosorbide with  another diol  from the Markush group of Claim 9?
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 6, 11-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,975,991. Although the claims at issue are not identical, they are not patentably distinct from each other because scope of Claims 6, 11-13 and 15 of instant Application encompasses scope of Claims 1-7 of U.S. Patent No. 9,975,991. Note that Claim 6 of US Patent No. 9,975,991 claimed range of melt polycondensation temperature from 130 to 290 C.
Response to Amendment
7.	The Declaration of Mr. OH  under 37 CFR 1.132 filed on June 30, 2022 was found  sufficient to overcome the previously made Prior art Rejection of Record over  
 Okada combined with Huelsmann and Yoon. Therefore, Prior art Rejection over Okada, Huelsmann and Yoon was overcome.
Response to Arguments
8.	Applicant's arguments filed June 30, 2022 regarding indefinite Rejection and ODP Rejection  have been fully considered but they are not persuasive.
9.1.	Applicant's arguments regarding indefinite Rejection of Record based on rationale that "term "compound" encompasses "polymer," so whether or not the artisan names the product as a "compound" or a "polymer'' is not germane to the indefiniteness
analysis since Formula 1 shows the structure of the product of the recited method".
In response for this Argument note that polymer is (organic chemistry) a long or larger molecule consisting of a chain or network of many repeating units, formed by chemically bonding together . To the contrary, compound also may be formed by several molecular but does not comprising identical repeating units. 
In addition, note that " Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “compound” in claim 6 is used by the claim to mean “polymer,” while the accepted meaning is “polymer.” The term is indefinite because the specification does not clearly redefine the term.
	Therefore, this Applicant's argument was found unpersuasive. 
9.2.	Regarding ODP Rejection Applicant stated that: "  Applicant respectfully requests Examiner hold this rejection in abeyance pending identification of allowable subject matter." In response for this argument note that request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application' s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
	Therefore, this Applicant's argument was found unpersuasive.
					      Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit  https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763    

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765